 Case 6:21-cv-00361-RBD-GJK Document 1 Filed 02/23/21 Page 1 of 18 PageID 1




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION


MCKESSON PLASMA AND BIOLOGICS,
LLC, a Tennessee limited liability company,

               Plaintiff,
vs.                                                  CASE NO.

OPHARMA GROUP LLC a/k/a
ONCOLOGY PHARMACY GROUP,
CORP., a Florida limited liability company;
RAJESH A. PATEL, individually;
SUSAN SCHLEIFER, individually;
and EDELMIRA LARA, individually,

               Defendants.
                                        /

                                    COMPLAINT

         Plaintiff, McKesson Plasma and Biologics, LLC, a Tennessee limited liability

company (“McKesson” or “Plaintiff”), by its undersigned attorneys, brings this

complaint against Defendants, OPHARMA GROUP LLC a/k/a ONCOLOGY

PHARMACY GROUP, CORP., a Florida limited liability company (“Opharma”);

RAJESH A. PATEL, individually; SUSAN SCHLEIFER, individually; and

EDELMIRA LARA, individually, and says:

                             JURISDICTION AND VENUE

         1.    This is an action in diversity for damages that exceed $75,000,

exclusive of interests, costs and attorneys’ fees and costs.

125048191.1
 Case 6:21-cv-00361-RBD-GJK Document 1 Filed 02/23/21 Page 2 of 18 PageID 2




          2.   This Court has jurisdiction over this action pursuant to 28 U.S.C. §

1332, as the amount in controversy exceeds the sum or value of $75,000, exclusive

of interest, attorneys’ fees and costs and the dispute is between citizens of different

states.

          3.   Venue is proper pursuant to 28 U.S.C. § 1391(b)(1) and (b)(3) in the

U.S. District Court for the Middle District of Florida, Orlando Division, because 1)

one or more defendants reside in the Middle District of Florida and all of the

defendants are residents of the State of Florida and 2) there is no district in which an

action may otherwise be brought against all defendants and at least one defendant is

subject to personal jurisdiction before this Court.

                                      PARTIES

          4.   McKesson Plasma and Biologics, LLC is a Tennessee limited liability

company. Its sole member, McKesson Corporation, is a Delaware corporation with

its principal place of business in the State of Texas.

          5.   Defendant    OPHARMA         GROUP        LLC    a/k/a    ONCOLOGY

PHARMACY GROUP, CORP. is a Florida limited liability company.                       On

information and belief, its members are a combination of the following individuals:

i) Susan Schleifer; ii) Frederick Smith; iii) Edelmira Lara; or iv) Rajesh A. Patel,

and each of the foregoing individual members are citizens of the State of Florida for

diversity purposes.


                                           2
125048191.1
 Case 6:21-cv-00361-RBD-GJK Document 1 Filed 02/23/21 Page 3 of 18 PageID 3




         6.    Defendant RAJESH A. PATEL is a natural person domiciled in

Orlando, Florida and is, and was at all times material hereto, sui juris.

         7.    Defendant SUSAN SCHLEIFER is a natural person domiciled in Boca

Raton, Florida and is, and was at all times material hereto, sui juris.

         8.    Defendant EDELMIRA LARA is a natural person domiciled in Boyton

Beach, Florida and is, and was at all times material hereto, sui juris.

                              BACKGROUND FACTS

         9.    Opharma is located in Delray Beach, Florida, and operates its business

there.

         10.   On or about Februaray 14, 2014, Opharma executed and delivered a

Customer Application to McKesson whereby Opharma requested that McKesson

establish accounts for Opharma and whereby Opharma agreed to pay for all

purchases on account plus past due charges, all other charges and attorneys’ fees and

costs associated with the collection of any amounts owed by Opharma to McKesson

(the “February 14, 2014 Customer Application”). A copy of the February 14, 2014

Customer Application is annexed hereto as Exhibit A.

         11.   On or about October 20, 2014, Opharma executed and delivered a

Customer Application to McKesson whereby Opharma requested that McKesson

establish accounts for Opharma and whereby Opharma agreed to pay for all

purchases on account plus past due charges, all other charges and attorneys’ fees and


                                           3
125048191.1
 Case 6:21-cv-00361-RBD-GJK Document 1 Filed 02/23/21 Page 4 of 18 PageID 4




costs associated with the collection of any amounts owed by Opharma to McKesson

(the “October 20, 2014 Customer Application”). A copy of the October 20, 2014

Customer Application is annexed hereto as Exhibit B.

         12.   On or about February 22, 2017, Opharma executed and delivered a

Customer Application to McKesson whereby Opharma requested that McKesson

establish accounts for Opharma and whereby Opharma agreed to pay for all

purchases on account plus past due charges, all other charges and attorneys’ fees and

costs associated with the collection of any amounts owed by Opharma to McKesson

(the “February 22, 2017 Customer Application”). A copy of the February 22, 2017

Customer Application is annexed hereto as Exhibit C.

         13.   Collectively the February 14, 2014 Customer Application, the October

20, 2014 and February 22, 2017 Customer Application shall be collectively

referenced as the “Opharma Customer Applications”.

         14.   Pursuant to the Opharma Customer Applications, Opharma established

an account with McKesson to purchase products from McKesson on account.

         15.   In conjunction with the establishment of the business arrangement

between Opharma and McKesson, on or about November 20, 2014, Rajesh A. Patel

executed and delivered to McKesson a Guaranty through which Rajesh A. Patel

guaranteed the unconditional repayment of the obligations to McKesson and its




                                          4
125048191.1
 Case 6:21-cv-00361-RBD-GJK Document 1 Filed 02/23/21 Page 5 of 18 PageID 5




affiliated entities (the “Rajesh A. Patel Guaranty”). A true and correct copy of the

Rajesh A. Patel Guaranty is attached hereto as Exhibit D.

         16.   From the opening of Opharma’s accounts with McKesson until

approximately October 14, 2020, Opharma purchased certain goods from McKesson

on its account.

         17.   Upon the shipment of goods purchased by Opharma, McKesson

rendered to Opharma invoices setting forth the details of the purchase together with

the total sum owed to McKesson for the purchase, which amounts continue to accrue

charges by virtue of their past due status. The invoices are voluminous and contain

confidential information. McKesson believes the invoices and other evidence of the

purchase of products by Opharma are either in the possession of all parties to this

lawsuit or available to those parties. If required to be filed in this action, McKesson

will seek to file the invoices in its possession under seal.

         18.   McKesson further rendered to Opharma an account statement totaling

the sum of $199,873.67 plus interest and charges that continue to accrue. A copy of

the February 5, 2021, account statement is annexed hereto as Exhibit E.

         19.   Opharma defaulted under the terms of the Opharma Customer

Applications by failing to pay for the goods purchased when payments were due,

which default constitutes a breach of Opharma’s contractual obligation to

McKesson.


                                           5
125048191.1
 Case 6:21-cv-00361-RBD-GJK Document 1 Filed 02/23/21 Page 6 of 18 PageID 6




         20.    On or about February 2, 2021, McKesson made demand upon Opharma

for payment of the amounts due from Opharma to McKesson arising from its

account. A copy of the demand letter is annexed hereto as Exhibit F.

         21.    Although demand has been made upon Opharma for payment of

amounts due to McKesson, Opharma has failed and refused to pay the same.

         22.    As a result of Opharma’s default upon the terms of its account

agreement with McKesson, Opharma owes McKesson $199,873.67, together with

interest, attorneys’ fees and other costs and expenses incurred in this action.

                                     Count I
               (Breach of Agreement-Opharma Customer Applications)

         23.    This is an action for damages in excess of $75,000.00, not including

interest and attorneys’ fees and costs.

         24.    The allegations set forth in paragraphs 1 through 22 are realleged as if

fully set forth in this Count.

         25.    Because of Opharma’s default on its obligations arising from the

Opharma Customer Applications, it has become necessary for McKesson to collect

the balance due arising from the Opharma Customer Applications through its

undersigned attorneys.

         26.    McKesson has retained the services of attorneys, and is obligated to pay

its attorneys a reasonable fee for their services rendered in connection with this

action plus all costs incurred in this action.

                                            6
125048191.1
 Case 6:21-cv-00361-RBD-GJK Document 1 Filed 02/23/21 Page 7 of 18 PageID 7




         27.   Pursuant to the terms of the Opharma Customer Applications,

McKesson is entitled to be reimbursed by Opharma for such attorneys’ fees for their

services plus all costs incurred in this action.

         28.   All conditions precedent to relief demanded herein have been

performed, waived or have occurred.

       WHEREFORE, McKesson Plasma and Biologics, LLC demands judgment

against OPHARMA GROUP LLC a/k/a ONCOLOGY PHARMACY GROUP,

CORP. in the sum of $199,873.67 plus interest, late charges, and the costs of

collection, including court fees, service of process fees and reasonable attorneys’

fees and costs.

                                     Count II
                              (Open Account-Opharma)

         29.   This is an action for damages in excess of $75,000.00, not including

interest and attorneys’ fees and costs.

         30.   The allegations set forth in paragraphs 1 through 22 are realleged as if

fully set forth in this Count.

         31.   Before the institution of this action, McKesson and Opharma had

business transactions between them through approximately October 14, 2020.

         32.   Opharma owes McKesson the sum of $199,873.67 for goods sold and

delivered by McKesson to Opharma pursuant to the invoices, which total sum

remains unpaid, plus interest that continues to accrue. The invoices are voluminous

                                            7
125048191.1
 Case 6:21-cv-00361-RBD-GJK Document 1 Filed 02/23/21 Page 8 of 18 PageID 8




and contain confidential information. McKesson believes the invoices and other

evidence of the purchase of products by Opharma are either in the possession of all

parties to this lawsuit or available to those parties. If required to be filed in this

action, McKesson will seek to file the invoices in its possession under seal.

         33.   All conditions precedent to the relief demanded herein have been

performed, waived or have occurred.

         WHEREFORE, McKesson Plasma and Biologics, LLC demands judgment

against OPHARMA GROUP LLC a/k/a ONCOLOGY PHARMACY GROUP,

CORP. in the sum of $199,873.67, plus interest and costs.

                                     Count III
                            (Account Stated – Opharma)

         34.   This is an action for damages in excess of $75,000.00, not including

interest and attorneys’ fees and costs.

         35.   The allegations set forth in paragraphs 1 through 22 are realleged as if

fully set forth in this Count.

         36.   Before the institution of this action, McKesson and Opharma had

business transactions between them through approximately October 14, 2020.

         37.   McKesson rendered account statements to Opharma and Opharma did

not object to the account statements. Opharma did thereupon acquiesce in and agree

thereto as an account stated.



                                           8
125048191.1
 Case 6:21-cv-00361-RBD-GJK Document 1 Filed 02/23/21 Page 9 of 18 PageID 9




         38.   Opharma owes McKesson $199,873.67 upon its account, together with

interest and other costs and expenses incurred in this action.

         39.   All conditions precedent to the relief demanded herein have been

performed, waived or have occurred.

         WHEREFORE, McKesson Plasma and Biologics, LLC demands judgment

against OPHARMA GROUP LLC a/k/a ONCOLOGY PHARMACY GROUP,

CORP. in the sum of $199,873.67, plus interest and costs.

                                       Count IV
                                 (Goods Sold-Opharma)

         40.   This is an action for damages in excess of $75,000.00, not including

interest and attorneys’ fees and costs.

         41.   The allegations set forth in paragraphs 1 through 22 are realleged as if

fully set forth in this Count.

         42.   Before the institution of this action, McKesson and Opharma had

business transactions between them arising through approximately October 14,

2020.

         43.   Opharma owes McKesson the sum of $199,873.67, plus interest that

continues to accrue on its various purchases of goods from McKesson, which

McKesson sold and delivered to Opharma in accordance with the invoices and

account statements.



                                           9
125048191.1
Case 6:21-cv-00361-RBD-GJK Document 1 Filed 02/23/21 Page 10 of 18 PageID 10




         44.   All conditions precedent to the relief demanded herein have been

performed, waived or have occurred.

         WHEREFORE, McKesson Plasma and Biologics, LLC demands judgment

against OPHARMA GROUP LLC a/k/a ONCOLOGY PHARMACY GROUP,

CORP.in the sum of $199,873.67, plus interest and costs.

                                      Count V
                          (Foreclosure of Security Interest)

         45.   This is an action to foreclose a security interest in personal property,

located in Florida.

         46.   The allegations set forth in paragraphs 1 through 22 are realleged as if

fully set forth in this Count.

         47.   The Opharma Customer Applications granted McKesson a security

interest in all personal property of Opharma then owned or thereafter acquired by

Opharma, to secure payment of the indebtedness due to McKesson.

         48.   To further secure the payment to McKesson and to perfect its security

interests in personal property and intangible property of the Practice, McKesson filed

a Uniform Commercial Code Financing Statement (the “UCC-1”). The UCC-1 was

filed on October 14, 2014, in the Florida Secured Transaction Registry in

Tallahassee, Florida, as File No. 201401364304 and was ultimately renewed,

extending the lien tthrough October 14, 2024. A copy of the UCC-1 is annexed as

Exhibit G.

                                           10
125048191.1
Case 6:21-cv-00361-RBD-GJK Document 1 Filed 02/23/21 Page 11 of 18 PageID 11




         49.      All conditions precedent to the relief demanded herein have been

performed or have occurred.

                  WHEREFORE, Plaintiff demands that:

                 i.     the Court order an accounting of all sums due pursuant to the

Opharma Customer Applications, for purchases, interest, costs and expenses

incurred or advanced by McKesson before or during the pendency of this action,

along with reasonable attorneys’ fees, and if the sum is not paid within the time set

by this Court, that the personal property encumbered by McKesson’s financing

statement and security interest be sold to satisfy such claim;

                ii.     the Court order that the right, title, interest and estate of Opharma

in and to the personal property encumbered by the McKesson’s security interest, and

all persons claiming by, through or under them, or since the filing of this action

herein be foreclosed;

               iii.     if the proceeds from the sale of the personal property encumbered

by the security interest are insufficient to pay McKesson’s claim, that the Court enter

a judgment against the Opharma and Opharma’s guarantors for any deficiency; and

               iv.      the Court award McKesson such other or further relief as is just,

equitable or proper.

                                        Count VI
                  (Breach of Susan Schleifer Guaranty –Susan Schleifer)



                                               11
125048191.1
Case 6:21-cv-00361-RBD-GJK Document 1 Filed 02/23/21 Page 12 of 18 PageID 12




         50.   This is an action for breach of a guaranty, the damages for which exceed

$75,000.00, exclusive of interest, costs and attorneys’ fees.

         51.   The allegations set forth in paragraphs 1 through 22 are realleged as if

fully set forth in this Count.

         52.   In conjunction with the execution of the February 22, 2017 Customer

Application, Susan Schleifer executed that portion of the February 22, 2017

Customer Application that constituted an unconditional, continuing guaranty of

Opharma’s obligation to McKesson (the “Susan Schleifer Guaranty”). A copy of

the Susan Schleifer Guaranty is incorporated in the February 22, 2017 Customer

Application that is annexed hereto as Exhibit C.

         53.   Pursuant to the terms of the Susan Schleifer Guaranty, Susan Schleifer

unconditionally guaranteed timely payment and performance of Opharma’s

obligations to McKesson.

         54.   Susan Schleifer has not revoked the Susan Schleifer Guaranty.

         55.   By virtue of her execution of the Susan Schleifer Guaranty, Susan

Schleifer became liable for the obligations of Opharma to McKesson.

         56.   Opharma defaulted under the terms of the Opharma Customer

Applications by failing to pay for the goods purchased when payments were due,

which default constitutes a breach of Opharma’s contractual obligation to

McKesson.


                                           12
125048191.1
Case 6:21-cv-00361-RBD-GJK Document 1 Filed 02/23/21 Page 13 of 18 PageID 13




         57.   Because of the default of Opharma, on February 2, 2021, McKesson

demanded payment from Susan Schleifer of such amounts arising from her guaranty

of the obligation of Opharma. A true and correct copy of the demand letter is

annexed hereto as Exhibit F.

         58.   Although demand has been made, Susan Schleifer has failed and

refused to pay the amounts due to McKesson pursuant to the Opharma Customer

Applications, as a guarantor of Opharma’s obligation.

         59.   Because of Opharma’s and Susan Schleifer’s default on their

obligations arising from the Opharma Customer Applications and Susan Schleifer

Guaranty, it has become necessary for McKesson to collect the balance due arising

from the Opharma Customer Applications and Susan Schleifer Guaranty through its

undersigned attorneys.

         60.   McKesson has retained the services of attorneys, and is obligated to pay

its attorneys a reasonable fee for their services rendered in connection with this

action plus all costs incurred in this action.

         61.   Pursuant to the terms of the Opharma Customer Applications and

incorporated Susan Schleifer Guaranty, McKesson is entitled to be reimbursed by

Susan Schleifer for such attorneys’ fees for their services plus all costs incurred in

this action.




                                           13
125048191.1
Case 6:21-cv-00361-RBD-GJK Document 1 Filed 02/23/21 Page 14 of 18 PageID 14




         62.   All conditions precedent to relief demanded herein have been

performed, waived or have occurred.

         WHEREFORE, McKesson Plasma and Biologics, LLC demands judgment

against Susan Schleifer in the sum of $199,873.67 in principal, plus interest, late

charges and the costs of collection, including court fees, service of process fees and

reasonable attorneys’ fees and costs.

                                    Count VII
               (Breach of Edelmira Lara Guaranty – Edelmira Lara)

         63.   This is an action for breach of a guaranty, the damages for which exceed

$75,000.00, exclusive of interest, costs and attorneys’ fees.

         64.   The allegations set forth in paragraphs 1 through 22 are realleged as if

fully set forth in this Count.

         65.   In conjunction with the execution of the February 22, 2017 Customer

Application, Edelmira Lara executed that portion of the February 22, 2017 Customer

Application that constituted an unconditional, continuing guaranty of Opharma’s

obligation to McKesson (the “Edelmira Lara Guaranty”). A copy of the Edelmira

Lara Guaranty is incorporated in the February 22, 2017 Customer Application that

is annexed hereto as Exhibit C.

         66.   Pursuant to the terms of the Edelmira Lara Guaranty, Edelmira Lara

unconditionally guaranteed timely payment and performance of Opharma’s

obligations to McKesson.

                                           14
125048191.1
Case 6:21-cv-00361-RBD-GJK Document 1 Filed 02/23/21 Page 15 of 18 PageID 15




         67.   Edelmira Lara has not revoked the Edelmira Lara Guaranty.

         68.   By virtue of her execution of the Edelmira Lara Guaranty, Edelmira

Lara became liable for the obligations of Opharma to McKesson.

         69.   Opharma defaulted under the terms of the Opharma Customer

Applications by failing to pay for the goods purchased when payments were due,

which default constitutes a breach of Opharma’s contractual obligation to

McKesson.

         70.   Because of the default of Opharma, on February 2, 2021, McKesson

demanded payment from Edelmira Lara of such amounts arising from her guaranty

of the obligation of Opharma. A true and correct copy of the demand letter is

annexed hereto as Exhibit F.

         71.   Although demand has been made, Edelmira Lara has failed and refused

to pay the amounts due to McKesson pursuant to the Opharma Customer

Applications, as a guarantor of Opharma’s obligation.

         72.   Because of Opharma’s and Edelmira Lara’s default on their obligations

arising from the Opharma Customer Applications and Edelmira Lara Guaranty, it

has become necessary for McKesson to collect the balance due arising from the

Opharma Customer Applications and Edelmira Lara Guaranty through its

undersigned attorneys.




                                          15
125048191.1
Case 6:21-cv-00361-RBD-GJK Document 1 Filed 02/23/21 Page 16 of 18 PageID 16




         73.   McKesson has retained the services of attorneys, and is obligated to pay

its attorneys a reasonable fee for their services rendered in connection with this

action plus all costs incurred in this action.

         74.   Pursuant to the terms of the Opharma Customer Applications and

incorporated Edelmira Lara Guaranty, McKesson is entitled to be reimbursed by

Edelmira Lara for such attorneys’ fees for their services plus all costs incurred in

this action.

         75.   All conditions precedent to relief demanded herein have been

performed, waived or have occurred.

         WHEREFORE, McKesson Plasma and Biologics, LLC demands judgment

against Edelmira Lara in the sum of $199,873.67 in principal, plus interest, late

charges and the costs of collection, including court fees, service of process fees and

reasonable attorneys’ fees and costs.

                                    Count VIII
                       (Breach of Guaranty – Rajesh A. Patel)

         76.   This is an action for damages in excess of $75,000.00, not including

interest and attorneys’ fees and costs.

         77.   The allegations set forth in paragraphs 1 through 22 are realleged as if

fully set forth in this Count.




                                           16
125048191.1
Case 6:21-cv-00361-RBD-GJK Document 1 Filed 02/23/21 Page 17 of 18 PageID 17




         78.   Pursuant to the terms of the Rajesh A. Patel Guaranty, Rajesh A. Patel

unconditionally guaranteed timely payment and performance of Opharma’s

obligations to McKesson.

         79.   Rajesh A. Patel has not revoked the Rajesh A. Patel Guaranty.

         80.   By virtue of his execution of the Rajesh A. Patel Guaranty, Rajesh A.

Patel became liable for the obligations of Opharma to McKesson.

         81.   Opharma defaulted under the terms of the Opharma Customer

Applications by failing to pay for the goods purchased when payments were due,

which default constitutes a breach of Opharma’s contractual obligation to

McKesson.

         82.   Because of the default of Opharma on February 2, 2021, McKesson

demanded payment from Rajesh A. Patel of such amounts arising from his guaranty

of the obligation of Opharma. A true and correct copy of the demand letter is

annexed hereto as Exhibit F.

         83.   Although demand has been made, Rajesh A. Patel has failed and

refused to pay the amounts due to McKesson pursuant to the Opharma Customer

Applications, as a guarantor of Opharma’s obligation.

         84.   Because of Opharma’s and Rajesh A. Patel’s default on their

obligations arising from the Opharma Customer Applications and Rajesh A. Patel

Guaranty, it has become necessary for McKesson to collect the balance due arising


                                          17
125048191.1
Case 6:21-cv-00361-RBD-GJK Document 1 Filed 02/23/21 Page 18 of 18 PageID 18




from the Opharma Customer Applications and Rajesh A. Patel Guaranty through its

undersigned attorneys.

         85.   McKesson has retained the services of attorneys, and is obligated to pay

its attorneys a reasonable fee for their services rendered in connection with this

action plus all costs incurred in this action.

         86.   Pursuant to the terms of the Opharma Customer Applications and

Rajesh A. Patel Guaranty, McKesson is entitled to be reimbursed by Rajesh A. Patel

for such fees for their services plus all costs incurred in this action.

         87.   All conditions precedent to relief demanded herein have been

performed, waived or have occurred.

         WHEREFORE, McKesson Plasma and Biologics, LLC demands judgment

against Rajesh A. Patel in the sum of $199,873.67 in principal, plus interest, late

charges and the costs of collection, including court fees, service of process fees and

reasonable attorneys’ fees and costs.

         Dated February 23, 2021.        Respectfully submitted,

                                                 /s/ Kathleen S. McLeroy
                                                 Kathleen S. McLeroy
                                                 Florida Bar No. 856819
                                                 kmcleroy@carltonfields.com
                                                 CARLTON FIELDS, P.A.
                                                 Post Office Box 3239
                                                 Tampa, Florida 33601-3239
                                                 Telephone: 813.223.7000
                                                 Facsimile: 813.229.4133
                                                 Attorneys for Plaintiff

                                           18
125048191.1
